Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including a method for moving an aircraft equipped with landing gear wheel- mounted electric taxi drive systems that comprises the position of the nose landing gear wheels and torque levels during any aircraft ground travel, and turning the nose landing gear wheels with the aircraft nose landing gear wheel steering system. Moreover, starting out of a parked position with the wheels angled and then aligning the wheels to be straight and an undersized built in taxiing system in which the motor produces enough torque to move on its own or turn the wheels without the motor. In contrast, Cox (US 2020/0307777 A1) discloses an aircraft that turns starting from a parked position and then straightens it out as indicated by an arrow to travel in a straight line. However, Cox is silent on how the wheels are oriented at the moment of breakaway and the range of angles to turn from about 1 degree to about 90 degrees, and the torque levels during aircraft ground travels. And regarding claim 18, Cox fails to teach an electric drive motor designed and sized to produce a lower ground travel level of torque simultaneously operated to move the aircraft out of ground condition. In other words, claim 18 encompasses a nose landing gear taxiing system with an undersized electric motor system that can only produces a breakaway torque by turning the wheel simultaneously as powering the drive motor of the taxiing wheel on the nose gear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOR BASHASH whose telephone number is (571)272-5367.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOR ALAA BASHASH/Examiner, Art Unit 3642                                                                                                                                                                                                        



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642